Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 10/04/2022. In the current amendments, claims 1-3, 6, 8-9, 11-12, and 15-18 are amended and claims 7 and 10 are cancelled. Claims 1-6, 8-9, and 11-20 are pending and have been examined.
In response to amendments and remarks filed on 10/04/2022, the 35 U.S.C. 112(b) rejection to claims 1-20 and 35 U.S.C. 101 rejection to claims 1-9 and 11-20 made in the previous Office Action have been withdrawn.

Claim Interpretation
“computer readable storage medium” in claims 17-20 are interpreted as “non-
transitory computer readable storage medium” in view of [0072], which recites “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 20190156210 A1) in view of Bronstein (US 20210049441 A1)
Regarding Claim 1,
He et al. teaches a computer-implemented method comprising (He et al, FIG. 12 and Para. [0127], “FIG. 12 illustrates an example method 1200 for training a non-local machine-learning model” teaches a method).
responsive to training each model of a plurality of models using a software platform (He et al, FIG. 12 and Para. [0127], “FIG. 12 illustrates an example method 1200 for training a non-local machine-learning model” teaches the method for training of a non-local machine-learning model. Para. [0067], “In particular embodiments, the assistant system 140 may use one or more non-local machine-learning models to analyze content objects comprising one or more of speech, text, image, video, or a combination of them. The non-local machine-learning models may be based on deep neural networks. In deep neural networks, both convolutional and recurrent operations may be building blocks that process one local neighborhood at a time” teaches a plurality of non-local machine-learning models. Para. [0002], “This disclosure generally relates to image and video analysis using machine learning within network environments, and in particular relates to hardware and software for smart assistant systems” teaches the software platform). 
receiving, from a user associated with the model, client data, a use-case description and a selection of local data sources to be used in the model, wherein the local data sources are accessible by the software platform (He et al, Para. [0054], “The generation may be alternatively based on a machine-learning model that is trained based on the user profile, entity attributes, and relevance between users and entities” teaches a user associated with the model. FIG. 1 and Para. [0035], “The social-networking system 160 may generate, store, receive, and send social-networking data, such as, for example, user-profile data, concept-profile data, social-graph information, or other suitable data related to the online social network. The social-networking system 160 may be accessed by the other components of network environment 100 either directly or via a network 110” teaches a social-networking system (corresponds to the model) receiving user-profile data (corresponds to client data), concept-profile data (corresponds to use-case description), and other suitable data related to the online social network (corresponds to local data). Para. [0005], “A user may also install software applications on a mobile or other computing device of the user for accessing a user profile of the user and other data within the social-networking system” teaches a user profile of the user and other data within the social-networking system (corresponds to the local data) accessible by software applications (corresponds to software platform)).
generating, based on the client data, a client data profile (He et al., Para. [0043], “The assistant system 140 may create and store a user profile comprising both personal and contextual information associated with the user” teaches creating a user profile (corresponds to client data profile) based on personal and contextual information associated with the user (corresponds to the client data)). 
… generating, based on the use-case description, a use-case profile (He et al., Para. [0035], “The social-networking system 160 may generate, store, receive, and send social-networking data, such as, for example, user-profile data, concept-profile data, social-graph information, or other suitable data related to the online social network” teaches the concept-profile data (corresponds to the use-case description). Para. [0131], “a concept node 1304 may have a corresponding concept-profile interface in which one or more users may add content, make declarations, or express themselves, particularly in relation to the concept corresponding to concept node 1304” teaches a concept-profile interface (corresponds to user-case profile) that is created with the concept-profile data). 
generating, based on a plurality of determined client data profiles, a plurality of determined feature importances associated with features associated with local data sources, and a plurality of determined use-case profiles, a feature profile relation graph comprising a plurality of client data profile nodes, a plurality of local feature nodes and a plurality of use-case profile nodes (He et al., FIG. 13 and Para. [0133], “In particular embodiments, a pair of nodes in the social graph 1300 may be connected to each other by one or more edges 1306. An edge 1306 connecting a pair of nodes may represent a relationship between the pair of nodes. In particular embodiments, an edge 1306 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes” teaches a social graph (corresponds to feature profile relation graph) that comprises of user nodes and concept nodes (corresponds to a plurality of client data profile nodes, a plurality of local feature nodes and a plurality of use-case profile nodes) that are associated with edges).  
… responsive to receiving a new client data set and a new use-case description, determining, based on the new client data set, the new use-case description and the feature profile relation graph, one or more local features as suggested local features for use in building a new model (He et al, Para. [0067], “In particular embodiments, the assistant system 140 may use one or more non-local machine-learning models to analyze content objects comprising one or more of speech, text, image, video, or a combination of them. The non-local machine-learning models may be based on deep neural networks. In deep neural networks, both convolutional and recurrent operations may be building blocks that process one local neighborhood at a time. In particular embodiments, the non-local machine-learning models may use non-local operations as a generic family of building blocks for capturing long-range dependencies. The non-local machine-learning models may use non-local operations to compute the response at a position as a weighted sum of the features at all positions” teaches non-local operations of the features at all positions (corresponds to local features) being building blocks for the non-local machine-learning models (corresponds to building a new model).
… automatically initialing training of the new model based on the new client data set and the suggested local features (He et al., Para. [0054], “The generation may be alternatively based on a machine-learning model that is trained based on the user profile, entity attributes, and relevance between users and entities” teaches the training of the machine-learning model (corresponds to the new model) based on user profile (corresponds to client data set) and entity attributes (corresponds to local features). Para. [0067], “In particular embodiments, the assistant system 140 may use one or more non-local machine-learning models to analyze content objects comprising one or more of speech, text, image, video, or a combination of them. The non-local machine-learning models may be based on deep neural networks. In deep neural networks, both convolutional and recurrent operations may be building blocks that process one local neighborhood at a time. In particular embodiments, the non-local machine-learning models may use non-local operations as a generic family of building blocks for capturing long-range dependencies. The non-local machine-learning models may use non-local operations to compute the response at a position as a weighted sum of the features at all positions” teaches non-local operations of the features at all positions (corresponds to local features) being building blocks for the non-local machine-learning models (corresponds to building a new model)).
He et al. does not appear to explicitly teach determining, for each feature of a plurality of features associated with the selected local data sources, a feature importance… wherein each local feature node of the plurality of local feature nodes is associated with one or more client data profile nodes and one or more user-case profile nodes by a respective edge having an associated edge weight, wherein a given edge is assigned a higher relative edge weight based on determining that different models have similar relative feature importances associated with a given local feature node
However, Bronstein, teaches determining, for each feature of a plurality of features associated with the selected local data sources, a feature importance (Bronstein, FIG. 13 and Para. [0267], “To further highlight the importance of the different categories of features provided as input to the model, an ablation study can be conducted by means of backward-feature selection, Four groups of features defined above were considered: user profile, user activity, network and spreading, and content. The results of ablation experiment are shown in FIG. 13” teaches determining the importance of the different categories of features (corresponds to feature importance) that are in association to content (corresponds to local data)).
… wherein each local feature node of the plurality of local feature nodes is associated with one or more client data profile nodes and one or more user-case profile nodes by a respective edge having an associated edge weight (Bronstein, Para. [0064], “ Note that where a social graph takes into account the number of followers, friends count and the like, this may be done not only by increasing the number of edges correspondingly, but also by assigning a different weight to each edge depending on whether the user has a high friends count or a low friends count. In particular, where the relations in the network themselves distinguish between “follower” and “followee”, the corresponding edge functions need not be symmetrical in a preferred embodiment. Even in social networks where such distinction is not made can a corresponding asymmetry of edge functions be established, for example in view of the communication history” teaches edges with an assigned weight. Para. [0256], “Finally, nodes and edges of graph 
    PNG
    media_image1.png
    38
    33
    media_image1.png
    Greyscale
u have features describing them. Nodes, representing tweets and their authors, were characterized with all the features presented hereinafter. As for edges, features were used representing the membership to each of the aforementioned four relations (following and news spreading, both directions)” teaches nodes characterized with features (corresponds to the local feature) associated with user nodes (corresponds to client data profile nodes) that are connected with edges). 
wherein a given edge is assigned a higher relative edge weight based on determining that different models have similar relative feature importances associated with a given local feature node (Bronstein, Para. [0064], “Regarding the social relations, a characterization thereof would be possible in a preferred embodiment inter alia in view of the number of “followers” or “friends” a user associates himself with. Note that where a social graph takes into account the number of followers, friends count and the like, this may be done not only by increasing the number of edges correspondingly, but also by assigning a different weight to each edge depending on whether the user has a high friends count or a low friends count. In particular, where the relations in the network themselves distinguish between “follower” and “followee”, the corresponding edge functions need not be symmetrical in a preferred embodiment. Even in social networks where such distinction is not made can a corresponding asymmetry of edge functions be established, for example in view of the communication history. In cases where one user only or mainly reposts news messages from another user while the other user hardly ever or never re-posts messages by the other user, a follower/followee relation can be established even in cases where the social media network does not provide such categories per se. Then, the duration of a social relation can be evaluated in a preferred embodiment” teaches edges with different assigned weights based on friend counts where a high friend count correlates to a higher relative edge weight that corresponds to similar relations in the different categories of features (corresponds to feature importance) that is in association to contents of the user node (corresponds to local feature node)).
He et al. in view of Bronstein are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “machine learning model”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of He et al. with Bronstein, with motivation of determining, for each feature of a plurality of features associated with the selected local data sources, a feature importance… wherein each local feature node of the plurality of local feature nodes is associated with one or more client data profile nodes and one or more user-case profile nodes by a respective edge having an associated edge weight. “This known approach benefits from several advantages. First, the filters are parameterized by O(1) parameters, namely the p+1 polynomial coefficients. Second, there is no need for an explicit computation of the Laplacian eigenvectors, as applying a Chebyshev filter a function x=(x1, . . . , xu)T defined on the vertices on a simply amounts to determining the right side of equation (5) given by” (Bronstein, Para. [0179]). The proposed teaching is beneficial in that it benefits from several advantages such as the filters are parameterized by O(1) parameters and there is no need for an explicit computation of the Laplacian eigenvectors.
Regarding Claim 2,
He et al. in view of Bronstein teaches the computer-implemented method of claim 1, 
He et al. further teaches wherein the software platform is a workbench software platform that is configured permit a plurality of users to use the local data sources in modeling and restrict each user of the plurality of users to only use client data provided by the user in modeling (He et al., Para. [0002], “This disclosure generally relates to image and video analysis using machine learning within network environments, and in particular relates to hardware and software for smart assistant systems” teaches the workbench software platform. Para. [0034], “In particular embodiments, an assistant system 140 may assist users to retrieve information from different sources” teaches providing user with information from different sources (corresponds to local data sources). FIG. 12 and Para. [0054], “In particular embodiments, the proactive agent 285 may generate candidate entities associated with the proactive task based on a user profile. The generation may be based on a straightforward backend query using deterministic filters to retrieve the candidate entities from a structured data store. The generation may be alternatively based on a machine-learning model that is trained based on the user profile, entity attributes, and relevance between users and entities” teaches the machine-learning model being trained (corresponds to modeling) on the user profile, entity attributes, and relevance between users and entities (corresponds to the local data) that is provided. Para. [0045], “The user context engine 225 may store the user profile of the user. The user profile of the user may comprise user-profile data including demographic information, social information, and contextual information associated with the user. The user-profile data may also include user interests and preferences on a plurality of topics, aggregated through conversations on news feed, search logs, messaging platform 205, etc. The usage of a user profile may be protected behind a privacy check module 245 to ensure that a user's information can be used only for his/her benefit, and not shared with anyone else” teaches the user’s information (corresponds to client data) is only used by the user and not shared with anyone else).
Regarding Claim 3,
He et al. in view of Bronstein teaches the computer-implemented method of claim 2, 
He et al. further teaches wherein the workbench software platform is configured to prevent users from copying or exporting the local data to a location that is external to the software platform (He et al., Para. [0144], “Privacy settings (or “access settings”) for an object may be stored in any suitable manner, such as, for example, in association with the object, in an index on an authorization server, in another suitable manner, or any suitable combination thereof. A privacy setting for an object may specify how the object (or particular information associated with the object) can be accessed, stored, or otherwise used (e.g., viewed, shared, modified, copied, executed, surfaced, or identified) within the online social network. When privacy settings for an object allow a particular user or other entity to access that object, the object may be described as being “visible” with respect to that user or other entity. As an example and not by way of limitation, a user of the online social network may specify privacy settings for a user-profile page that identify a set of users that may access work-experience information on the user-profile page, thus excluding other users from accessing that information” teaches a privacy setting in computing systems or applications that specifies how objects (corresponds to local data) can be accessed, stored, or used (corresponds to copying or exporting)). 
Regarding Claim 4,
He et al. in view of Bronstein teaches the computer-implemented method of claim 1, 
He et al. further teaches wherein the feature profile relation graph is automatically updated in response to training the new model (He et al., Para. [0054], “The generation may be alternatively based on a machine-learning model that is trained based on the user profile, entity attributes, and relevance between users and entities” teaches the training of the machine-learning model (corresponds to the new model). Para. [0129], “In particular embodiments, a user node 1302 may correspond to a user of the social-networking system 160 or the assistant system 140. As an example and not by way of limitation, a user may be an individual (human user), an entity (e.g., an enterprise, business, or third-party application), or a group (e.g., of individuals or entities) that interacts or communicates with or over the social-networking system 160 or the assistant system 140. In particular embodiments, when a user registers for an account with the social-networking system 160, the social-networking system 160 may create a user node 1302 corresponding to the user, and store the user node 1302 in one or more data stores. Users and user nodes 1302 described herein may, where appropriate, refer to registered users and user nodes 1302 associated with registered users. In addition or as an alternative, users and user nodes 1302 described herein may, where appropriate, refer to users that have not registered with the social-networking system 160. In particular embodiments, a user node 1302 may be associated with information provided by a user or information gathered by various systems, including the social-networking system 160. As an example and not by way of limitation, a user may provide his or her name, profile picture, contact information, birth date, sex, marital status, family status, employment, education background, preferences, interests, or other demographic information. In particular embodiments, a user node 1302 may be associated with one or more data objects corresponding to information associated with a user. In particular embodiments, a user node 1302 may correspond to one or more web interfaces” teaches adding (corresponds to automatically updating) registered users and user’s information to the social graph (corresponds to feature profile relation graph) within the social-networking system).
Regarding Claim 5,
He et al. in view of Bronstein teaches the computer-implemented method of claim 1, 
Bronstein further teaches wherein a feature importance represents a degree to which the respective feature contributes to the performance of the model (Bronstein, FIG. 13 and Para. [0267], “To further highlight the importance of the different categories of features provided as input to the model, an ablation study can be conducted by means of backward-feature selection, Four groups of features defined above were considered: user profile, user activity, network and spreading, and content. The results of ablation experiment are shown in FIG. 13” teaches determining the importance of the different categories of features (corresponds to feature importance) that are in association to content (corresponds to local data) that are inputted into the model. Para. [0041], “Also, in certain cases, it might be necessary or sufficient to have some degree of likelihood that a message is fake news to effect an evaluation of propagated facts by human users or other (automatically operated) means” teaches the features having some degree of likelihood).
Regarding Claim 6,
He et al. in view of Bronstein teaches the computer-implemented method of claim 1, 
Bronstein further teaches wherein each edge weight is based on one or more feature importances associated with the respective local feature node and represents a strength of the relationship between the respective local feature node and one of an associated client data profile node or a user-case profile node (Bronstein, FIG. 13 and Para. [0267], “To further highlight the importance of the different categories of features provided as input to the model, an ablation study can be conducted by means of backward-feature selection, Four groups of features defined above were considered: user profile, user activity, network and spreading, and content. The results of ablation experiment are shown in FIG. 13” teaches determining the importance of the different categories of features (corresponds to feature importance) that are in association to content (corresponds to local data). Para. [0064], “ Note that where a social graph takes into account the number of followers, friends count and the like, this may be done not only by increasing the number of edges correspondingly, but also by assigning a different weight to each edge depending on whether the user has a high friends count or a low friends count. In particular, where the relations in the network themselves distinguish between “follower” and “followee”, the corresponding edge functions need not be symmetrical in a preferred embodiment. Even in social networks where such distinction is not made can a corresponding asymmetry of edge functions be established, for example in view of the communication history” teaches edges with an assigned weight where the relations in the network distinguish between follower and followee. Para. [0256], “Finally, nodes and edges of graph 
    PNG
    media_image1.png
    38
    33
    media_image1.png
    Greyscale
u have features describing them. Nodes, representing tweets and their authors, were characterized with all the features presented hereinafter. As for edges, features were used representing the membership to each of the aforementioned four relations (following and news spreading, both directions)” teaches nodes characterized with features (corresponds to the local feature) associated with user nodes (corresponds to client data profile nodes) that are connected with edges).
Regarding Claim 8,
He et al. in view of Bronstein teaches the computer-implemented method of claim 1, 
He et al. further teaches wherein determining one or more local features as suggested local features for use in building a new model comprises (He et al, Para. [0067], “In particular embodiments, the assistant system 140 may use one or more non-local machine-learning models to analyze content objects comprising one or more of speech, text, image, video, or a combination of them. The non-local machine-learning models may be based on deep neural networks. In deep neural networks, both convolutional and recurrent operations may be building blocks that process one local neighborhood at a time. In particular embodiments, the non-local machine-learning models may use non-local operations as a generic family of building blocks for capturing long-range dependencies. The non-local machine-learning models may use non-local operations to compute the response at a position as a weighted sum of the features at all positions” teaches non-local operations of the features at all positions (corresponds to local features) being building blocks for the non-local machine-learning models (corresponds to building a new model)). 
generating, based on the new client data, a new client data profile (He et al, Para. [0043], “The assistant system 140 may create and store a user profile comprising both personal and contextual information associated with the user” teaches creating a user profile (corresponds to new client data profile) based on personal and contextual information associated with the user (corresponds to the new client data)).
determining, based on the new client data profile, a most similar client data profile node of the plurality of client data profile nodes of the feature profile relation graph (He et al., FIG. 13 and Para. [0133], “In particular embodiments, a pair of nodes in the social graph 1300 may be connected to each other by one or more edges 1306. An edge 1306 connecting a pair of nodes may represent a relationship between the pair of nodes. In particular embodiments, an edge 1306 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes” teaches a social graph (corresponds to feature profile relation graph) that comprises of user nodes and concept nodes (corresponds to a plurality of client data profile nodes) that are associated with edges. Para. [0042], “A connection store may be used for storing connection information about users. The connection information may indicate users who have similar or common work experience, group memberships, hobbies, educational history, or are in any way related or share common attributes” teaches connection information for indicating users with similar attributes (corresponds to the most similar client data profile node).  
generating, based on the new use-case description, a new use-case profile (He et al., Para. [0035], “The social-networking system 160 may generate, store, receive, and send social-networking data, such as, for example, user-profile data, concept-profile data, social-graph information, or other suitable data related to the online social network” teaches the concept-profile data (corresponds to the new use-case description). Para. [0131], “a concept node 1304 may have a corresponding concept-profile interface in which one or more users may add content, make declarations, or express themselves, particularly in relation to the concept corresponding to concept node 1304” teaches a concept-profile interface (corresponds to new user-case profile) that is created with the concept-profile data).
determining, based on the new use-case profile, a most similar use-case profile node of the plurality of use-case profile nodes of the feature profile relation graph (He et al., Para. [0133], “In particular embodiments, a pair of nodes in the social graph 1300 may be connected to each other by one or more edges 1306. An edge 1306 connecting a pair of nodes may represent a relationship between the pair of nodes. In particular embodiments, an edge 1306 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes” teaches pair of nodes (corresponds to the new use-case profile) connected to each other by one or more edges (corresponds to most similar use-case profile node of the plurality of use-case profile nodes) in a social graph (corresponds to the feature profile relation graph)). 
Bronstein further teaches determining suggested features based on one or more local feature nodes of the plurality of local feature nodes of the feature profile relation graph having the highest edge weights with the most similar client data profile node and the most similar use-case profile node (Bronstein, Para. [0267], “To further highlight the importance of the different categories of features provided as input to the model, an ablation study can be conducted by means of backward-feature selection, Four groups of features defined above were considered: user profile, user activity, network and spreading, and content. The results of ablation experiment are shown in FIG. 13 for the URL-(top) and cascade-wise (bottom) settings. In both settings, user-profile and network/spreading appear as the two most important feature groups” teaches features that are provided. Para. [0064], “Regarding the social relations, a characterization thereof would be possible in a preferred embodiment inter alia in view of the number of “followers” or “friends” a user associates himself with. Note that where a social graph takes into account the number of followers, friends count and the like, this may be done not only by increasing the number of edges correspondingly, but also by assigning a different weight to each edge depending on whether the user has a high friends count or a low friends count. In particular, where the relations in the network themselves distinguish between “follower” and “followee”, the corresponding edge functions need not be symmetrical in a preferred embodiment. Even in social networks where such distinction is not made can a corresponding asymmetry of edge functions be established, for example in view of the communication history. In cases where one user only or mainly reposts news messages from another user while the other user hardly ever or never re-posts messages by the other user, a follower/followee relation can be established even in cases where the social media network does not provide such categories per se. Then, the duration of a social relation can be evaluated in a preferred embodiment” teaches edges with different assigned weights based on friend counts where a high friend count correlates to a higher relative edge weight that corresponds to similar relations in the different categories of that is in association to contents of the user node (corresponds to local feature node). FIG. 13 and Para. [0267], “To further highlight the importance of the different categories of features provided as input to the model, an ablation study can be conducted by means of backward-feature selection, Four groups of features defined above were considered: user profile, user activity, network and spreading, and content. The results of ablation experiment are shown in FIG. 13” teaches determining the importance of the different categories of features (corresponds to feature importance) that are in association to content (corresponds to local data). Para. [0064], “ Note that where a social graph takes into account the number of followers, friends count and the like, this may be done not only by increasing the number of edges correspondingly, but also by assigning a different weight to each edge depending on whether the user has a high friends count or a low friends count. In particular, where the relations in the network themselves distinguish between “follower” and “followee”, the corresponding edge functions need not be symmetrical in a preferred embodiment. Even in social networks where such distinction is not made can a corresponding asymmetry of edge functions be established, for example in view of the communication history” teaches edges with an assigned weight where the relations in the network distinguish between follower and followee. Para. [0256], “Finally, nodes and edges of graph 
    PNG
    media_image1.png
    38
    33
    media_image1.png
    Greyscale
u have features describing them. Nodes, representing tweets and their authors, were characterized with all the features presented hereinafter. As for edges, features were used representing the membership to each of the aforementioned four relations (following and news spreading, both directions)” teaches nodes characterized with features (corresponds to the local feature) associated with user nodes (corresponds to client data profile nodes) that are connected with edges).
Regarding Claim 9,
He et al. in view of Bronstein teaches the computer-implemented method of claim 1, 
He et al. further teaches further comprising outputting the suggested local features for display to a user (He et al., Para. [0005], “The social-networking system may generate a personalized set of content objects to display to a user, such as a newsfeed of aggregated stories of other users connected to the user” teaches a personalized set of content objects (corresponds to local features) displayed to a user).
Regarding Claim 11,
He et al. teaches a system comprising (He et al., FIG. 16 and Para. [0157], “FIG. 16 illustrates an example computer system 1600. In particular embodiments, one or more computer systems 1600 perform one or more steps of one or more methods described or illustrated herein. In particular embodiments, one or more computer systems 1600 provide functionality described or illustrated herein” teaches a system).
a processor communicatively coupled to a memory, the processor configured to (He et al., FIG. 16 and Para. [0160], “As an example and not by way of limitation, to execute instructions, processor 1602 may retrieve (or fetch) the instructions from an internal register, an internal cache, memory 1604” teaches a processor couples to a memory). 
responsive to training each model of a plurality of models using a software platform (He et al, FIG. 12 and Para. [0127], “FIG. 12 illustrates an example method 1200 for training a non-local machine-learning model” teaches the method for training of a non-local machine-learning model. Para. [0067], “In particular embodiments, the assistant system 140 may use one or more non-local machine-learning models to analyze content objects comprising one or more of speech, text, image, video, or a combination of them. The non-local machine-learning models may be based on deep neural networks. In deep neural networks, both convolutional and recurrent operations may be building blocks that process one local neighborhood at a time” teaches a plurality of non-local machine-learning models. Para. [0002], “This disclosure generally relates to image and video analysis using machine learning within network environments, and in particular relates to hardware and software for smart assistant systems” teaches the software platform).  
receive, from a user associated with the model, client data, a use-case description and a selection of local data sources to be used in the model, wherein the local data sources are accessible by the software platform (He et al, Para. [0054], “The generation may be alternatively based on a machine-learning model that is trained based on the user profile, entity attributes, and relevance between users and entities” teaches a user associated with the model. FIG. 1 and Para. [0035], “The social-networking system 160 may generate, store, receive, and send social-networking data, such as, for example, user-profile data, concept-profile data, social-graph information, or other suitable data related to the online social network. The social-networking system 160 may be accessed by the other components of network environment 100 either directly or via a network 110” teaches a social-networking system (corresponds to the model) receiving user-profile data (corresponds to client data), concept-profile data (corresponds to use-case description), and other suitable data related to the online social network (corresponds to local data). Para. [0005], “A user may also install software applications on a mobile or other computing device of the user for accessing a user profile of the user and other data within the social-networking system” teaches a user profile of the user and other data within the social-networking system (corresponds to the local data) accessible by software applications (corresponds to software platform)). 
generate, based on the client data, a client data profile (He et al., Para. [0043], “The assistant system 140 may create and store a user profile comprising both personal and contextual information associated with the user” teaches creating a user profile (corresponds to client data profile) based on personal and contextual information associated with the user (corresponds to the client data)).  
… generate, based on the use-case description, a use-case profile (He et al., Para. [0035], “The social-networking system 160 may generate, store, receive, and send social-networking data, such as, for example, user-profile data, concept-profile data, social-graph information, or other suitable data related to the online social network” teaches the concept-profile data (corresponds to the use-case description). Para. [0131], “a concept node 1304 may have a corresponding concept-profile interface in which one or more users may add content, make declarations, or express themselves, particularly in relation to the concept corresponding to concept node 1304” teaches a concept-profile interface (corresponds to user-case profile) that is created with the concept-profile data).  
generate, based on a plurality of determined client data profiles, a plurality of determined feature importances associated with features associated with local data sources, and a plurality of determined use-case profiles, a feature profile relation graph comprising a plurality of client data profile nodes, a plurality of local feature nodes and a plurality of use-case profile nodes (He et al., FIG. 13 and Para. [0133], “In particular embodiments, a pair of nodes in the social graph 1300 may be connected to each other by one or more edges 1306. An edge 1306 connecting a pair of nodes may represent a relationship between the pair of nodes. In particular embodiments, an edge 1306 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes” teaches a social graph (corresponds to feature profile relation graph) that comprises of user nodes and concept nodes (corresponds to a plurality of client data profile nodes, a plurality of local feature nodes and a plurality of use-case profile nodes) that are associated with edges).  
… responsive to receiving a new client data set and a new use-case description, determine, based on the new client data set, the new use-case description and the feature profile relation graph, one or more local features as suggested local features for use in building a new model (He et al, Para. [0067], “In particular embodiments, the assistant system 140 may use one or more non-local machine-learning models to analyze content objects comprising one or more of speech, text, image, video, or a combination of them. The non-local machine-learning models may be based on deep neural networks. In deep neural networks, both convolutional and recurrent operations may be building blocks that process one local neighborhood at a time. In particular embodiments, the non-local machine-learning models may use non-local operations as a generic family of building blocks for capturing long-range dependencies. The non-local machine-learning models may use non-local operations to compute the response at a position as a weighted sum of the features at all positions” teaches non-local operations of the features at all positions (corresponds to local features) being building blocks for the non-local machine-learning models (corresponds to building a new model).
… automatically initialing training of the new model based on the new client data set and the suggested local features (He et al., Para. [0054], “The generation may be alternatively based on a machine-learning model that is trained based on the user profile, entity attributes, and relevance between users and entities” teaches the training of the machine-learning model (corresponds to the new model) based on user profile (corresponds to client data set) and entity attributes (corresponds to local features). Para. [0067], “In particular embodiments, the assistant system 140 may use one or more non-local machine-learning models to analyze content objects comprising one or more of speech, text, image, video, or a combination of them. The non-local machine-learning models may be based on deep neural networks. In deep neural networks, both convolutional and recurrent operations may be building blocks that process one local neighborhood at a time. In particular embodiments, the non-local machine-learning models may use non-local operations as a generic family of building blocks for capturing long-range dependencies. The non-local machine-learning models may use non-local operations to compute the response at a position as a weighted sum of the features at all positions” teaches non-local operations of the features at all positions (corresponds to local features) being building blocks for the non-local machine-learning models (corresponds to building a new model)).
He et al. does not appear to explicitly teach determine, for each feature of a plurality of features associated with the selected local data sources, a feature importance… wherein each local feature node of the plurality of local feature nodes is associated with one or more client data profile nodes and one or more user-case profile nodes by a respective edge having an associated edge weight, wherein a given edge is assigned a higher relative edge weight based on determining that different models have similar relative feature importances associated with a given local feature node
However, Bronstein, teaches determine, for each feature of a plurality of features associated with the selected local data sources, a feature importance (Bronstein, FIG. 13 and Para. [0267], “To further highlight the importance of the different categories of features provided as input to the model, an ablation study can be conducted by means of backward-feature selection, Four groups of features defined above were considered: user profile, user activity, network and spreading, and content. The results of ablation experiment are shown in FIG. 13” teaches determining the importance of the different categories of features (corresponds to feature importance) that are in association to content (corresponds to local data)).
… wherein each local feature node of the plurality of local feature nodes is associated with one or more client data profile nodes and one or more user-case profile nodes by a respective edge having an associated edge weight (Bronstein, Para. [0064], “ Note that where a social graph takes into account the number of followers, friends count and the like, this may be done not only by increasing the number of edges correspondingly, but also by assigning a different weight to each edge depending on whether the user has a high friends count or a low friends count. In particular, where the relations in the network themselves distinguish between “follower” and “followee”, the corresponding edge functions need not be symmetrical in a preferred embodiment. Even in social networks where such distinction is not made can a corresponding asymmetry of edge functions be established, for example in view of the communication history” teaches edges with an assigned weight. Para. [0256], “Finally, nodes and edges of graph 
    PNG
    media_image1.png
    38
    33
    media_image1.png
    Greyscale
u have features describing them. Nodes, representing tweets and their authors, were characterized with all the features presented hereinafter. As for edges, features were used representing the membership to each of the aforementioned four relations (following and news spreading, both directions)” teaches nodes characterized with features (corresponds to the local feature) associated with user nodes (corresponds to client data profile nodes) that are connected with edges). 
wherein a given edge is assigned a higher relative edge weight based on determining that different models have similar relative feature importances associated with a given local feature node (Bronstein, Para. [0064], “Regarding the social relations, a characterization thereof would be possible in a preferred embodiment inter alia in view of the number of “followers” or “friends” a user associates himself with. Note that where a social graph takes into account the number of followers, friends count and the like, this may be done not only by increasing the number of edges correspondingly, but also by assigning a different weight to each edge depending on whether the user has a high friends count or a low friends count. In particular, where the relations in the network themselves distinguish between “follower” and “followee”, the corresponding edge functions need not be symmetrical in a preferred embodiment. Even in social networks where such distinction is not made can a corresponding asymmetry of edge functions be established, for example in view of the communication history. In cases where one user only or mainly reposts news messages from another user while the other user hardly ever or never re-posts messages by the other user, a follower/followee relation can be established even in cases where the social media network does not provide such categories per se. Then, the duration of a social relation can be evaluated in a preferred embodiment” teaches edges with different assigned weights based on friend counts where a high friend count correlates to a higher relative edge weight that corresponds to similar relations in the different categories of features (corresponds to feature importance) that is in association to contents of the user node (corresponds to local feature node)).
Regarding Claim 12,
He et al. in view of Bronstein teaches the system of claim 11, 
He et al. further teaches wherein the software platform is a workbench software platform that is configured permit a plurality of users to use the local data sources in modeling and restrict each user of the plurality of users to only use client data provided by the user in modeling (He et al., Para. [0002], “This disclosure generally relates to image and video analysis using machine learning within network environments, and in particular relates to hardware and software for smart assistant systems” teaches the workbench software platform. Para. [0034], “In particular embodiments, an assistant system 140 may assist users to retrieve information from different sources” teaches providing user with information from different sources (corresponds to local data sources). FIG. 12 and Para. [0054], “In particular embodiments, the proactive agent 285 may generate candidate entities associated with the proactive task based on a user profile. The generation may be based on a straightforward backend query using deterministic filters to retrieve the candidate entities from a structured data store. The generation may be alternatively based on a machine-learning model that is trained based on the user profile, entity attributes, and relevance between users and entities” teaches the machine-learning model being trained (corresponds to modeling) on the user profile, entity attributes, and relevance between users and entities (corresponds to the local data) that is provided. Para. [0045], “The user context engine 225 may store the user profile of the user. The user profile of the user may comprise user-profile data including demographic information, social information, and contextual information associated with the user. The user-profile data may also include user interests and preferences on a plurality of topics, aggregated through conversations on news feed, search logs, messaging platform 205, etc. The usage of a user profile may be protected behind a privacy check module 245 to ensure that a user's information can be used only for his/her benefit, and not shared with anyone else” teaches the user’s information (corresponds to client data) is only used by the user and not shared with anyone else).
Regarding Claim 13,
He et al. in view of Bronstein teaches the system of claim 11, 
He et al. further teaches wherein the feature profile relation graph is automatically updated in response to training the new model (He et al., Para. [0054], “The generation may be alternatively based on a machine-learning model that is trained based on the user profile, entity attributes, and relevance between users and entities” teaches the training of the machine-learning model (corresponds to the new model). Para. [0129], “In particular embodiments, a user node 1302 may correspond to a user of the social-networking system 160 or the assistant system 140. As an example and not by way of limitation, a user may be an individual (human user), an entity (e.g., an enterprise, business, or third-party application), or a group (e.g., of individuals or entities) that interacts or communicates with or over the social-networking system 160 or the assistant system 140. In particular embodiments, when a user registers for an account with the social-networking system 160, the social-networking system 160 may create a user node 1302 corresponding to the user, and store the user node 1302 in one or more data stores. Users and user nodes 1302 described herein may, where appropriate, refer to registered users and user nodes 1302 associated with registered users. In addition or as an alternative, users and user nodes 1302 described herein may, where appropriate, refer to users that have not registered with the social-networking system 160. In particular embodiments, a user node 1302 may be associated with information provided by a user or information gathered by various systems, including the social-networking system 160. As an example and not by way of limitation, a user may provide his or her name, profile picture, contact information, birth date, sex, marital status, family status, employment, education background, preferences, interests, or other demographic information. In particular embodiments, a user node 1302 may be associated with one or more data objects corresponding to information associated with a user. In particular embodiments, a user node 1302 may correspond to one or more web interfaces” teaches adding (corresponds to automatically updating) registered users and user’s information to the social graph (corresponds to feature profile relation graph) within the social-networking system).
Regarding Claim 14,
He et al. in view of Bronstein teaches the system of claim 11, 
Bronstein further teaches wherein a feature importance represents a degree to which the respective feature contributes to the performance of the model (Bronstein, FIG. 13 and Para. [0267], “To further highlight the importance of the different categories of features provided as input to the model, an ablation study can be conducted by means of backward-feature selection, Four groups of features defined above were considered: user profile, user activity, network and spreading, and content. The results of ablation experiment are shown in FIG. 13” teaches determining the importance of the different categories of features (corresponds to feature importance) that are in association to content (corresponds to local data) that are inputted into the model. Para. [0041], “Also, in certain cases, it might be necessary or sufficient to have some degree of likelihood that a message is fake news to effect an evaluation of propagated facts by human users or other (automatically operated) means” teaches the features having some degree of likelihood).
Regarding Claim 15,
He et al. in view of Bronstein teaches the system of claim 11, 
Bronstein further teaches wherein each edge weight is based on one or more feature importances associated with the respective local feature node and represents a strength of the relationship between the respective local feature node and one of an associated client data profile node or a user-case profile node (Bronstein, FIG. 13 and Para. [0267], “To further highlight the importance of the different categories of features provided as input to the model, an ablation study can be conducted by means of backward-feature selection, Four groups of features defined above were considered: user profile, user activity, network and spreading, and content. The results of ablation experiment are shown in FIG. 13” teaches determining the importance of the different categories of features (corresponds to feature importance) that are in association to content (corresponds to local data). Para. [0064], “ Note that where a social graph takes into account the number of followers, friends count and the like, this may be done not only by increasing the number of edges correspondingly, but also by assigning a different weight to each edge depending on whether the user has a high friends count or a low friends count. In particular, where the relations in the network themselves distinguish between “follower” and “followee”, the corresponding edge functions need not be symmetrical in a preferred embodiment. Even in social networks where such distinction is not made can a corresponding asymmetry of edge functions be established, for example in view of the communication history” teaches edges with an assigned weight where the relations in the network distinguish between follower and followee. Para. [0256], “Finally, nodes and edges of graph 
    PNG
    media_image1.png
    38
    33
    media_image1.png
    Greyscale
u have features describing them. Nodes, representing tweets and their authors, were characterized with all the features presented hereinafter. As for edges, features were used representing the membership to each of the aforementioned four relations (following and news spreading, both directions)” teaches nodes characterized with features (corresponds to the local feature) associated with user nodes (corresponds to client data profile nodes) that are connected with edges).
Regarding Claim 16,
He et al. in view of Bronstein teaches the system of claim 11, 
He et al. further teaches wherein determining one or more local features as suggested local features for use in building a new model comprises (He et al, Para. [0067], “In particular embodiments, the assistant system 140 may use one or more non-local machine-learning models to analyze content objects comprising one or more of speech, text, image, video, or a combination of them. The non-local machine-learning models may be based on deep neural networks. In deep neural networks, both convolutional and recurrent operations may be building blocks that process one local neighborhood at a time. In particular embodiments, the non-local machine-learning models may use non-local operations as a generic family of building blocks for capturing long-range dependencies. The non-local machine-learning models may use non-local operations to compute the response at a position as a weighted sum of the features at all positions” teaches non-local operations of the features at all positions (corresponds to local features) being building blocks for the non-local machine-learning models (corresponds to building a new model)).  
generating, based on the new client data, a new client data profile (He et al, Para. [0043], “The assistant system 140 may create and store a user profile comprising both personal and contextual information associated with the user” teaches creating a user profile (corresponds to new client data profile) based on personal and contextual information associated with the user (corresponds to the new client data)).
determining, based on the new client data profile, a most similar client data profile node of the plurality of client data profile nodes of the feature profile relation graph (He et al., FIG. 13 and Para. [0133], “In particular embodiments, a pair of nodes in the social graph 1300 may be connected to each other by one or more edges 1306. An edge 1306 connecting a pair of nodes may represent a relationship between the pair of nodes. In particular embodiments, an edge 1306 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes” teaches a social graph (corresponds to feature profile relation graph) that comprises of user nodes and concept nodes (corresponds to a plurality of client data profile nodes) that are associated with edges. Para. [0042], “A connection store may be used for storing connection information about users. The connection information may indicate users who have similar or common work experience, group memberships, hobbies, educational history, or are in any way related or share common attributes” teaches connection information for indicating users with similar attributes (corresponds to the most similar client data profile node).   
generating, based on the new use-case description, a new use-case profile (He et al., Para. [0035], “The social-networking system 160 may generate, store, receive, and send social-networking data, such as, for example, user-profile data, concept-profile data, social-graph information, or other suitable data related to the online social network” teaches the concept-profile data (corresponds to the new use-case description). Para. [0131], “a concept node 1304 may have a corresponding concept-profile interface in which one or more users may add content, make declarations, or express themselves, particularly in relation to the concept corresponding to concept node 1304” teaches a concept-profile interface (corresponds to new user-case profile) that is created with the concept-profile data). 
determining, based on the new use-case profile, a most similar use-case profile node of the plurality of use-case profile nodes of the feature profile relation graph (He et al., Para. [0133], “In particular embodiments, a pair of nodes in the social graph 1300 may be connected to each other by one or more edges 1306. An edge 1306 connecting a pair of nodes may represent a relationship between the pair of nodes. In particular embodiments, an edge 1306 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes” teaches pair of nodes (corresponds to the new use-case profile) connected to each other by one or more edges (corresponds to most similar use-case profile node of the plurality of use-case profile nodes) in a social graph (corresponds to the feature profile relation graph)).  
… automatically initialing training of the new model based on the new client data set and the suggested local features (He et al., Para. [0054], “The generation may be alternatively based on a machine-learning model that is trained based on the user profile, entity attributes, and relevance between users and entities” teaches the training of the machine-learning model (corresponds to the new model) based on user profile (corresponds to client data set) and entity attributes (corresponds to local features). Para. [0067], “In particular embodiments, the assistant system 140 may use one or more non-local machine-learning models to analyze content objects comprising one or more of speech, text, image, video, or a combination of them. The non-local machine-learning models may be based on deep neural networks. In deep neural networks, both convolutional and recurrent operations may be building blocks that process one local neighborhood at a time. In particular embodiments, the non-local machine-learning models may use non-local operations as a generic family of building blocks for capturing long-range dependencies. The non-local machine-learning models may use non-local operations to compute the response at a position as a weighted sum of the features at all positions” teaches non-local operations of the features at all positions (corresponds to local features) being building blocks for the non-local machine-learning models (corresponds to building a new model)).
Bronstein further teaches determining suggested features based on one or more local feature nodes of the plurality of local feature nodes of the feature profile relation graph having the highest edge weights with the most similar client data profile node and the most similar use-case profile node (Bronstein, Para. [0267], “To further highlight the importance of the different categories of features provided as input to the model, an ablation study can be conducted by means of backward-feature selection, Four groups of features defined above were considered: user profile, user activity, network and spreading, and content. The results of ablation experiment are shown in FIG. 13 for the URL-(top) and cascade-wise (bottom) settings. In both settings, user-profile and network/spreading appear as the two most important feature groups” teaches features that are provided. Para. [0064], “Regarding the social relations, a characterization thereof would be possible in a preferred embodiment inter alia in view of the number of “followers” or “friends” a user associates himself with. Note that where a social graph takes into account the number of followers, friends count and the like, this may be done not only by increasing the number of edges correspondingly, but also by assigning a different weight to each edge depending on whether the user has a high friends count or a low friends count. In particular, where the relations in the network themselves distinguish between “follower” and “followee”, the corresponding edge functions need not be symmetrical in a preferred embodiment. Even in social networks where such distinction is not made can a corresponding asymmetry of edge functions be established, for example in view of the communication history. In cases where one user only or mainly reposts news messages from another user while the other user hardly ever or never re-posts messages by the other user, a follower/followee relation can be established even in cases where the social media network does not provide such categories per se. Then, the duration of a social relation can be evaluated in a preferred embodiment” teaches edges with different assigned weights based on friend counts where a high friend count correlates to a higher relative edge weight that corresponds to similar relations in the different categories of that is in association to contents of the user node (corresponds to local feature node). FIG. 13 and Para. [0267], “To further highlight the importance of the different categories of features provided as input to the model, an ablation study can be conducted by means of backward-feature selection, Four groups of features defined above were considered: user profile, user activity, network and spreading, and content. The results of ablation experiment are shown in FIG. 13” teaches determining the importance of the different categories of features (corresponds to feature importance) that are in association to content (corresponds to local data). Para. [0064], “ Note that where a social graph takes into account the number of followers, friends count and the like, this may be done not only by increasing the number of edges correspondingly, but also by assigning a different weight to each edge depending on whether the user has a high friends count or a low friends count. In particular, where the relations in the network themselves distinguish between “follower” and “followee”, the corresponding edge functions need not be symmetrical in a preferred embodiment. Even in social networks where such distinction is not made can a corresponding asymmetry of edge functions be established, for example in view of the communication history” teaches edges with an assigned weight where the relations in the network distinguish between follower and followee. Para. [0256], “Finally, nodes and edges of graph 
    PNG
    media_image1.png
    38
    33
    media_image1.png
    Greyscale
u have features describing them. Nodes, representing tweets and their authors, were characterized with all the features presented hereinafter. As for edges, features were used representing the membership to each of the aforementioned four relations (following and news spreading, both directions)” teaches nodes characterized with features (corresponds to the local feature) associated with user nodes (corresponds to client data profile nodes) that are connected with edges).
Regarding Claim 17,
He et al. teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith the program instructions executable by a computer processor to cause the computer processor to perform a method comprising (He et al., Para. [0166], “A computer-readable non-transitory storage medium may be volatile, non-volatile, or a combination of volatile and non-volatile” teaches a computer readable storage medium. Para. [0160], “In particular embodiments, processor 1602 includes hardware for executing instructions, such as those making up a computer program. As an example and not by way of limitation, to execute instructions, processor 1602 may retrieve (or fetch) the instructions from an internal register, an internal cache, memory 1604, or storage 1606” teaches a computer program product having instructions executable by a processor).
responsive to training each model of a plurality of models using a software platform (He et al, FIG. 12 and Para. [0127], “FIG. 12 illustrates an example method 1200 for training a non-local machine-learning model” teaches the method for training of a non-local machine-learning model. Para. [0067], “In particular embodiments, the assistant system 140 may use one or more non-local machine-learning models to analyze content objects comprising one or more of speech, text, image, video, or a combination of them. The non-local machine-learning models may be based on deep neural networks. In deep neural networks, both convolutional and recurrent operations may be building blocks that process one local neighborhood at a time” teaches a plurality of non-local machine-learning models. Para. [0002], “This disclosure generally relates to image and video analysis using machine learning within network environments, and in particular relates to hardware and software for smart assistant systems” teaches the software platform). 
receiving, from a user associated with the model, client data, a use-case description and a selection of local data sources to be used in the model, wherein the local data sources are accessible by the software platform (He et al, Para. [0054], “The generation may be alternatively based on a machine-learning model that is trained based on the user profile, entity attributes, and relevance between users and entities” teaches a user associated with the model. FIG. 1 and Para. [0035], “The social-networking system 160 may generate, store, receive, and send social-networking data, such as, for example, user-profile data, concept-profile data, social-graph information, or other suitable data related to the online social network. The social-networking system 160 may be accessed by the other components of network environment 100 either directly or via a network 110” teaches a social-networking system (corresponds to the model) receiving user-profile data (corresponds to client data), concept-profile data (corresponds to use-case description), and other suitable data related to the online social network (corresponds to local data). Para. [0005], “A user may also install software applications on a mobile or other computing device of the user for accessing a user profile of the user and other data within the social-networking system” teaches a user profile of the user and other data within the social-networking system (corresponds to the local data) accessible by software applications (corresponds to software platform)).
generating, based on the client data, a client data profile (He et al., Para. [0043], “The assistant system 140 may create and store a user profile comprising both personal and contextual information associated with the user” teaches creating a user profile (corresponds to client data profile) based on personal and contextual information associated with the user (corresponds to the client data)).
… generating, based on the use-case description, a use-case profile (He et al., Para. [0035], “The social-networking system 160 may generate, store, receive, and send social-networking data, such as, for example, user-profile data, concept-profile data, social-graph information, or other suitable data related to the online social network” teaches the concept-profile data (corresponds to the use-case description). Para. [0131], “a concept node 1304 may have a corresponding concept-profile interface in which one or more users may add content, make declarations, or express themselves, particularly in relation to the concept corresponding to concept node 1304” teaches a concept-profile interface (corresponds to user-case profile) that is created with the concept-profile data).
generating, based on a plurality of determined client data profiles, a plurality of determined feature importances associated with features associated with local data sources, and a plurality of determined use-case profiles, a feature profile relation graph comprising a plurality of client data profile nodes, a plurality of local feature nodes and a plurality of use-case profile nodes (He et al., FIG. 13 and Para. [0133], “In particular embodiments, a pair of nodes in the social graph 1300 may be connected to each other by one or more edges 1306. An edge 1306 connecting a pair of nodes may represent a relationship between the pair of nodes. In particular embodiments, an edge 1306 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes” teaches a social graph (corresponds to feature profile relation graph) that comprises of user nodes and concept nodes (corresponds to a plurality of client data profile nodes, a plurality of local feature nodes and a plurality of use-case profile nodes) that are associated with edges).  
… responsive to receiving a new client data set and a new use-case description, determining, based on the new client data set, the new use-case description and the feature profile relation graph, one or more local features as suggested local features for use in building a new model (He et al, Para. [0067], “In particular embodiments, the assistant system 140 may use one or more non-local machine-learning models to analyze content objects comprising one or more of speech, text, image, video, or a combination of them. The non-local machine-learning models may be based on deep neural networks. In deep neural networks, both convolutional and recurrent operations may be building blocks that process one local neighborhood at a time. In particular embodiments, the non-local machine-learning models may use non-local operations as a generic family of building blocks for capturing long-range dependencies. The non-local machine-learning models may use non-local operations to compute the response at a position as a weighted sum of the features at all positions” teaches non-local operations of the features at all positions (corresponds to local features) being building blocks for the non-local machine-learning models (corresponds to building a new model).
… automatically initialing training of the new model based on the new client data set and the suggested local features (He et al., Para. [0054], “The generation may be alternatively based on a machine-learning model that is trained based on the user profile, entity attributes, and relevance between users and entities” teaches the training of the machine-learning model (corresponds to the new model) based on user profile (corresponds to client data set) and entity attributes (corresponds to local features). Para. [0067], “In particular embodiments, the assistant system 140 may use one or more non-local machine-learning models to analyze content objects comprising one or more of speech, text, image, video, or a combination of them. The non-local machine-learning models may be based on deep neural networks. In deep neural networks, both convolutional and recurrent operations may be building blocks that process one local neighborhood at a time. In particular embodiments, the non-local machine-learning models may use non-local operations as a generic family of building blocks for capturing long-range dependencies. The non-local machine-learning models may use non-local operations to compute the response at a position as a weighted sum of the features at all positions” teaches non-local operations of the features at all positions (corresponds to local features) being building blocks for the non-local machine-learning models (corresponds to building a new model)).
He et al. does not appear to explicitly teach determining, for each feature of a plurality of features associated with the selected local data sources, a feature importance… wherein each local feature node of the plurality of local feature nodes is associated with one or more client data profile nodes and one or more user-case profile nodes by a respective edge having an associated edge weight, wherein a given edge is assigned a higher relative edge weight based on determining that different models have similar relative feature importances associated with a given local feature node
However, Bronstein, teaches determining, for each feature of a plurality of features associated with the selected local data sources, a feature importance (Bronstein, FIG. 13 and Para. [0267], “To further highlight the importance of the different categories of features provided as input to the model, an ablation study can be conducted by means of backward-feature selection, Four groups of features defined above were considered: user profile, user activity, network and spreading, and content. The results of ablation experiment are shown in FIG. 13” teaches determining the importance of the different categories of features (corresponds to feature importance) that are in association to content (corresponds to local data)).
… wherein each local feature node of the plurality of local feature nodes is associated with one or more client data profile nodes and one or more user-case profile nodes by a respective edge having an associated edge weight (Bronstein, Para. [0064], “ Note that where a social graph takes into account the number of followers, friends count and the like, this may be done not only by increasing the number of edges correspondingly, but also by assigning a different weight to each edge depending on whether the user has a high friends count or a low friends count. In particular, where the relations in the network themselves distinguish between “follower” and “followee”, the corresponding edge functions need not be symmetrical in a preferred embodiment. Even in social networks where such distinction is not made can a corresponding asymmetry of edge functions be established, for example in view of the communication history” teaches edges with an assigned weight. Para. [0256], “Finally, nodes and edges of graph 
    PNG
    media_image1.png
    38
    33
    media_image1.png
    Greyscale
u have features describing them. Nodes, representing tweets and their authors, were characterized with all the features presented hereinafter. As for edges, features were used representing the membership to each of the aforementioned four relations (following and news spreading, both directions)” teaches nodes characterized with features (corresponds to the local feature) associated with user nodes (corresponds to client data profile nodes) that are connected with edges).
wherein a given edge is assigned a higher relative edge weight based on determining that different models have similar relative feature importances associated with a given local feature node (Bronstein, Para. [0064], “Regarding the social relations, a characterization thereof would be possible in a preferred embodiment inter alia in view of the number of “followers” or “friends” a user associates himself with. Note that where a social graph takes into account the number of followers, friends count and the like, this may be done not only by increasing the number of edges correspondingly, but also by assigning a different weight to each edge depending on whether the user has a high friends count or a low friends count. In particular, where the relations in the network themselves distinguish between “follower” and “followee”, the corresponding edge functions need not be symmetrical in a preferred embodiment. Even in social networks where such distinction is not made can a corresponding asymmetry of edge functions be established, for example in view of the communication history. In cases where one user only or mainly reposts news messages from another user while the other user hardly ever or never re-posts messages by the other user, a follower/followee relation can be established even in cases where the social media network does not provide such categories per se. Then, the duration of a social relation can be evaluated in a preferred embodiment” teaches edges with different assigned weights based on friend counts where a high friend count correlates to a higher relative edge weight that corresponds to similar relations in the different categories of features (corresponds to feature importance) that is in association to contents of the user node (corresponds to local feature node)).
Regarding Claim 18,
He et al. in view of Bronstein teaches the computer program product of claim 17, 
He et al. further teaches wherein the software platform is a workbench software platform that is configured permit a plurality of users to use the local data sources in modeling and restrict each user of the plurality of users to only use client data provided by the user in modeling (He et al., Para. [0002], “This disclosure generally relates to image and video analysis using machine learning within network environments, and in particular relates to hardware and software for smart assistant systems” teaches the workbench software platform. Para. [0034], “In particular embodiments, an assistant system 140 may assist users to retrieve information from different sources” teaches providing user with information from different sources (corresponds to local data sources). FIG. 12 and Para. [0054], “In particular embodiments, the proactive agent 285 may generate candidate entities associated with the proactive task based on a user profile. The generation may be based on a straightforward backend query using deterministic filters to retrieve the candidate entities from a structured data store. The generation may be alternatively based on a machine-learning model that is trained based on the user profile, entity attributes, and relevance between users and entities” teaches the machine-learning model being trained (corresponds to modeling) on the user profile, entity attributes, and relevance between users and entities (corresponds to the local data) that is provided. Para. [0045], “The user context engine 225 may store the user profile of the user. The user profile of the user may comprise user-profile data including demographic information, social information, and contextual information associated with the user. The user-profile data may also include user interests and preferences on a plurality of topics, aggregated through conversations on news feed, search logs, messaging platform 205, etc. The usage of a user profile may be protected behind a privacy check module 245 to ensure that a user's information can be used only for his/her benefit, and not shared with anyone else” teaches the user’s information (corresponds to client data) is only used by the user and not shared with anyone else).
Regarding Claim 19,
He et al. in view of Bronstein teaches the computer program product of claim 17, 
He et al. further teaches wherein the feature profile relation graph is automatically updated in response to training the new model (He et al., Para. [0054], “The generation may be alternatively based on a machine-learning model that is trained based on the user profile, entity attributes, and relevance between users and entities” teaches the training of the machine-learning model (corresponds to the new model). Para. [0129], “In particular embodiments, a user node 1302 may correspond to a user of the social-networking system 160 or the assistant system 140. As an example and not by way of limitation, a user may be an individual (human user), an entity (e.g., an enterprise, business, or third-party application), or a group (e.g., of individuals or entities) that interacts or communicates with or over the social-networking system 160 or the assistant system 140. In particular embodiments, when a user registers for an account with the social-networking system 160, the social-networking system 160 may create a user node 1302 corresponding to the user, and store the user node 1302 in one or more data stores. Users and user nodes 1302 described herein may, where appropriate, refer to registered users and user nodes 1302 associated with registered users. In addition or as an alternative, users and user nodes 1302 described herein may, where appropriate, refer to users that have not registered with the social-networking system 160. In particular embodiments, a user node 1302 may be associated with information provided by a user or information gathered by various systems, including the social-networking system 160. As an example and not by way of limitation, a user may provide his or her name, profile picture, contact information, birth date, sex, marital status, family status, employment, education background, preferences, interests, or other demographic information. In particular embodiments, a user node 1302 may be associated with one or more data objects corresponding to information associated with a user. In particular embodiments, a user node 1302 may correspond to one or more web interfaces” teaches adding (corresponds to automatically updating) registered users and user’s information to the social graph (corresponds to feature profile relation graph) within the social-networking system).
Regarding Claim 20,
He et al. in view of Bronstein teaches the computer program product of claim 17, 
Bronstein further teaches wherein a feature importance represents a degree to which the respective feature contributes to the performance of the model (Bronstein, FIG. 13 and Para. [0267], “To further highlight the importance of the different categories of features provided as input to the model, an ablation study can be conducted by means of backward-feature selection, Four groups of features defined above were considered: user profile, user activity, network and spreading, and content. The results of ablation experiment are shown in FIG. 13” teaches determining the importance of the different categories of features (corresponds to feature importance) that are in association to content (corresponds to local data) that are inputted into the model. Para. [0041], “Also, in certain cases, it might be necessary or sufficient to have some degree of likelihood that a message is fake news to effect an evaluation of propagated facts by human users or other (automatically operated) means” teaches the features having some degree of likelihood).

Response to Arguments
Applicant's arguments filed 10/04/2022 with respect to the 35 U.S.C. 103 rejection to claims 1-6, 8-9, and 11-20 have been fully considered but they are not persuasive. Applicant asserts that “Applicants respectfully submit that the art of record fails to teach or disclose receiving "a selection of local data sources to be used in the model." On page 56-57 of the Office Action, the Examiner relies on He as teaching this element of claim 1. He is directed towards "Machine-Learning Models Based on Non-local Neural Networks" and teaches the using non-local. On page 57 of the Office Action, the Examiner maps the claimed "selection of local data sources to be used in the model" to "other suitable data related to the online social network." Applicants respectfully submit that such a mapping is improper as the ""other suitable data related to the online social network" (i.e., a number of followers, followees, likes, etc.) is not local-data ("data sources relating to local activity, such as for example, a neighborhood profile, seasonal factors, shopper demographers, social influences, brand affinity, purchase trends, and other such types of data that correspond to particular locations or locals." Specification [0047]) In addition, Applicants respectfully submit that Bronstein fails to cure this deficiency of He.” (Remarks, pg. 10-11).
Examiner’s Response:
The Examiner respectfully disagrees. He et al. teaches “receiving, from a user associated with the model, client data, a use-case description and a selection of local data sources to be used in the model, wherein the local data sources are accessible by the software platform” (He et al, Para. [0054], “The generation may be alternatively based on a machine-learning model that is trained based on the user profile, entity attributes, and relevance between users and entities” teaches a user associated with the model. FIG. 1 and Para. [0035], “The social-networking system 160 may generate, store, receive, and send social-networking data, such as, for example, user-profile data, concept-profile data, social-graph information, or other suitable data related to the online social network. The social-networking system 160 may be accessed by the other components of network environment 100 either directly or via a network 110” teaches a social-networking system (corresponds to the model) receiving user-profile data (corresponds to client data), concept-profile data (corresponds to use-case description), and other suitable data related to the online social network (corresponds to local data). Para. [0005], “A user may also install software applications on a mobile or other computing device of the user for accessing a user profile of the user and other data within the social-networking system” teaches a user profile of the user and other data within the social-networking system (corresponds to the local data) accessible by software applications (corresponds to software platform)). In He et al., the model is the user or client profile, with the description of the person being the local data sources. 

Applicant asserts that “Applicants respectfully submit that the art of record fails to teach or disclose "a feature profile relation graph comprising a plurality of client data profile nodes, a plurality of local feature nodes and a plurality of use-case profile nodes, wherein each local feature node of the plurality of local feature nodes is associated with one or more client data profile nodes and one or more user-case profile nodes by a respective edge having an associated edge weight, wherein a given edge is assigned a higher relative edge weight based on determining that different models have similar relative feature importances associated with a given local feature node," as recited by claim 1. On pages 58-59 of the Office Action, the Examiner relies on FIG. 13 and [0133] of He as allegedly teaching this element of the claims. While the cited portion of He generally teaches a social graph that includes nodes that are connected by edges that represent a relationship between the nodes, He does not teach that the edges have a weight that "is assigned a higher relative edge weight based on determining that different models have similar relative feature importances associated with a given local feature node." Applicants respectfully submit that Bronstein fails to cure this deficiency of He.” (Remarks, pg. 11).
Examiner’s Response:
The Examiner respectfully disagrees. He et al. teaches “generating, based on a plurality of determined client data profiles, a plurality of determined feature importances associated with features associated with local data sources, and a plurality of determined use-case profiles, a feature profile relation graph comprising a plurality of client data profile nodes, a plurality of local feature nodes and a plurality of use-case profile nodes” (He et al., FIG. 13 and Para. [0133], “In particular embodiments, a pair of nodes in the social graph 1300 may be connected to each other by one or more edges 1306. An edge 1306 connecting a pair of nodes may represent a relationship between the pair of nodes. In particular embodiments, an edge 1306 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes” teaches a social graph (corresponds to feature profile relation graph) that comprises of user nodes and concept nodes (corresponds to a plurality of client data profile nodes, a plurality of local feature nodes and a plurality of use-case profile nodes) that are associated with edges). Bronstein teaches “wherein each local feature node of the plurality of local feature nodes is associated with one or more client data profile nodes and one or more user-case profile nodes by a respective edge having an associated edge weight” (Bronstein, Para. [0064], “ Note that where a social graph takes into account the number of followers, friends count and the like, this may be done not only by increasing the number of edges correspondingly, but also by assigning a different weight to each edge depending on whether the user has a high friends count or a low friends count. In particular, where the relations in the network themselves distinguish between “follower” and “followee”, the corresponding edge functions need not be symmetrical in a preferred embodiment. Even in social networks where such distinction is not made can a corresponding asymmetry of edge functions be established, for example in view of the communication history” teaches edges with an assigned weight. Para. [0256], “Finally, nodes and edges of graph 
    PNG
    media_image1.png
    38
    33
    media_image1.png
    Greyscale
u have features describing them. Nodes, representing tweets and their authors, were characterized with all the features presented hereinafter. As for edges, features were used representing the membership to each of the aforementioned four relations (following and news spreading, both directions)” teaches nodes characterized with features (corresponds to the local feature) associated with user nodes (corresponds to client data profile nodes) that are connected with edges). Bronstein further teaches “wherein a given edge is assigned a higher relative edge weight based on determining that different models have similar relative feature importances associated with a given local feature node” (Bronstein, Para. [0064], “Regarding the social relations, a characterization thereof would be possible in a preferred embodiment inter alia in view of the number of “followers” or “friends” a user associates himself with. Note that where a social graph takes into account the number of followers, friends count and the like, this may be done not only by increasing the number of edges correspondingly, but also by assigning a different weight to each edge depending on whether the user has a high friends count or a low friends count. In particular, where the relations in the network themselves distinguish between “follower” and “followee”, the corresponding edge functions need not be symmetrical in a preferred embodiment. Even in social networks where such distinction is not made can a corresponding asymmetry of edge functions be established, for example in view of the communication history. In cases where one user only or mainly reposts news messages from another user while the other user hardly ever or never re-posts messages by the other user, a follower/followee relation can be established even in cases where the social media network does not provide such categories per se. Then, the duration of a social relation can be evaluated in a preferred embodiment” teaches edges with different assigned weights based on friend counts where a high friend count correlates to a higher relative edge weight that corresponds to similar relations in the different categories of features (corresponds to feature importance) that is in association to contents of the user node (corresponds to local feature node)). In the art, the local feature nodes correspond to persons or people with the relative feature importance being friends or relationship. A person with many friends would have a higher weight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry T Nguyen whose telephone number is (571)272-8860. The examiner can normally be reached Monday-Friday 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY TRONG NGUYEN/Examiner, Art Unit 2125

/BRIAN M SMITH/Primary Examiner, Art Unit 2122